Citation Nr: 1223936	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury.  

2.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis and internal derangement of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1972 to October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Initially, the Board notes that a previous unappealed rating decision had denied the Veteran's claim of service connection for headaches as a residual of a head injury.  He now claims service connection for the residuals of a traumatic brain injury.  Typically, when a service connection claim is raised following a prior final denial on the same issue, new and material evidence is required in order for VA to again consider the merits of the claim. 38 C.F.R. § 3.156.  However, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), it was held that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.  In this case, the prior adjudication was essentially for only one of the many possible residuals of a traumatic brain injury.  As such, the Board finds that new and material evidence to reopen service connection is not necessary in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that in the substantive appeal (on a VA Form 9) that was received in December 2008, the Veteran requested to attend a Travel Board hearing.  He subsequently, in January 2009, withdrew his request for a hearing.  After the case was certified to the Board, in January 2012 correspondence, his representative requested that he be afforded a videoconference hearing before a Veteran's Law Judge.  To date, he has not been afforded a Board hearing on appeal.  The Board notes that while VACOLS [Veterans Appeals Control and Locator System] shows an October 2011 travel board hearing was cancelled by the Veteran, there is no documentation in the record that show that a hearing was ever scheduled.  As such, the claims must be returned to the RO so that such the requested videoconference hearing may be scheduled.  

Accordingly, the issues of service connection for the residuals of a traumatic brain injury and increased rating for a left knee disability are REMANDED for the following action:

The Veteran should be scheduled for a videoconference Board hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


